Title: To Thomas Jefferson from Albert Gallatin, 14 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  14 Feby. 1804
               
               Although I wrote you that I thought Marshal’s letter indecent, I would be very sorry that you should commit yourself in giving an opinion of that kind which might bring your name in the newspapers & make you appear as a party in a mere question of accounts between the treasury and an individual. Nor is it certain that there will be no obstacle to a settlement with the treasury: I think myself that it will not be finally adjusted without a suit. Permit me, to suggest for those reasons, the suppression in your letter of the words between crotchets and the substitution of more general expressions such as “It does not appear however that any intervention of mine be necessary to transmit to that department any certificates in support of your claim, and the enclosed sheet is returned to be disposed of as you shall think proper” or any thing which may throw the transaction in its proper channel— 
               With respectful attachment Your obedt. Servt.
               
                  Albert Gallatin 
               
               
                  The New Orleans revenue bill passed yesterday and will probably be presented to morrow for your approbation. The following subjects will require immediate attention.
                  1. The appointment of officers vizt. Collector, Nav. officer & Surveyor.
                  2. The propriety of erecting the Mobile country into a separate district, fixing, for the present, the custom house at Fort Stoddart or near the 31° of latitude
                  3. The manner in which the collector of N. Orleans shall be instructed to consider that part of W. Florida claimed as part of Louisiana and especially Baton rouge & other settlements on the Mississippi & lake Pontchartrain.
                  From a conversation with W. Nicholas, I believe that he will be pleased in seeing Robt. Nicholas receiving an office on Mobile in preference to one at N. Orleans; provided that the emoluments be about equal. In the present situation of the country, the two offices of collector of customs at Fort Stoddart and Receiver of public monies for the land office there would be about equal to the place of Surveyor at N. Orleans—
               
            